DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial  Office Action based on the application filed 03/09/2021. Claims 2-21 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,388,351. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimedin the present application is anticipated by the claimed invention of  U.S. Patent No. 10,388,351, as follows:

Present application
US10,388,351
2. A method, comprising: deactivating a first row of memory cells of a first section of a memory array based at least in part on holding a set of data in a first set of latches associated with a wear-leveling operation; sending the set of data to a second set of latches based at least in part on the wear-leveling operation, wherein the second set of latches is associated with a second section of the memory array; and pre-charging a second row of memory cells of the second section with the set of data in the second set of latches based at least in part on sending the set of data to the second set of latches. 3. The method of claim 2, wherein sending the set of data to the second set of latches comprises: sending the set of data to the second set of latches through an error correction circuit in a periphery outside of the memory array. 4. The method of claim 3, wherein sending the set of data to the second set of latches through the error correction circuit comprises: dividing the set of data into a plurality of codewords; transferring each codeword of the plurality of codewords sequentially to the error correction circuit; causing the error correction circuit to perform a respective error correction operation on each codeword of the plurality of codewords; and transferring each codeword of the plurality of codewords from the error correction circuit to the second set of latches. 5. The method of claim 2, further comprising: isolating memory cells of the second section of the memory array based at least in part on the wear-leveling operation; and pre-writing the second row of memory cells of the second section of the memory array with a logic state after isolating the memory cells of the second section, wherein pre-charging the second row of memory cells of the second section is based at least in part on pre-writing the second row of memory cells of the second section with the logic state. 6. The method of claim 2, further comprising: activating the first row of memory cells of the first section of the memory array corresponding to the set of data to receive the set of data at the first set of latches, wherein the first set of latches is associated with the first section and holds the set of data based at least in part on the activating. 7. The method of claim 6, wherein the activating comprises: activating a word line associated with the first row of memory cells; and activating a plurality of digit lines associated with memory cells of the first row of memory cells. 8. The method of claim 6, further comprising: sensing the set of data from the activated first row of memory cells using a set of sense components associated with the first section of the memory array; and storing the set of data in the first set of latches based at least in part on the sensing, wherein the first set of latches holds the set of data based at least in part on the storing. 9. The method of claim 2, further comprising: closing the first set of latches based at least in part on sending the set of data to the second set of latches; and refraining from pre-charging the first row of memory cells of the first section based at least in part on closing the first set of latches and pre-charging the second row of memory cells of the second section. 10. The method of claim 9, further comprising: pre-charging the first row of memory cells of the first section of the memory array with a second set of data different from the set of data based at least in part on refraining from pre-charging the first row of memory cells of the first section. 11. The method of claim 2, wherein pre-charging the second row of memory cells of the second section is performed as part of the wear-leveling operation. 12. The method of claim 2, wherein the first section of the memory array comprises a source page and the second section of the memory array comprises a destination page. 13. The method of claim 12, wherein pre-charging the second row of memory cells comprises: writing the set of data from the source page to the destination page. 14. The method of claim 12, wherein the source page and the destination page are part of a plurality of pages comprising a wear-leveling pool. 15. The method of claim 2, wherein the first section and the second section are associated with a same memory tile. 16. A memory device, comprising: a memory array comprising a plurality of sections of ferroelectric memory cells, each section of the plurality of sections associated with a set of sense components and a set of latches; and a controller coupled with one or more of the memory array, the set of sense components, and the set of latches, wherein the controller is operable to: deactivate a first row of memory cells of a first section of the memory array based at least in part on holding a set of data in a first set of latches associated with a wear-leveling operation; send the set of data to a second set of latches based at least in part on the wear-leveling operation, wherein the second set of latches is associated with a second section of the memory array; and pre-charge a second row of memory cells of the second section with the set of data in the second set of latches based at least in part on sending the set of data to the second set of latches. 17. The memory device of claim 16, further comprising: an error correction circuit in a periphery outside of the memory array, the error correction circuit coupled with the second set of latches, wherein the controller operable to send the set of data to the second set of latches is operable to: send the set of data to the second set of latches through the error correction circuit. 18. The memory device of claim 17, wherein the controller operable to send the set of data to the second set of latches through the error correction circuit is operable to: divide the set of data into a plurality of codewords; transfer each codeword of the plurality of codewords sequentially to the error correction circuit; cause the error correction circuit to perform a respective error correction operation on each codeword of the plurality of codewords; and transfer each codeword of the plurality of codewords from the error correction circuit to the second set of latches. 19. The memory device of claim 16, wherein the controller is further operable to: isolate memory cells of the second section of the memory array based at least in part on the wear-leveling operation; and pre-write the second row of memory cells of the second section of the memory array with a logic state after isolating the memory cells of the second section, wherein pre-charging the second row of memory cells of the second section is based at least in part on pre-writing the second row of memory cells of the second section with the logic state. 20. The memory device of claim 16, wherein the controller is further operable to: activate the first row of memory cells of the first section of the memory array corresponding to the set of data to receive the set of data at the first set of latches, wherein the first set of latches is associated with the first section and holds the set of data based at least in part on the activating. 21. A method, comprising: deactivating a first row of memory cells of a memory array while holding a set of data in a first set of latches associated with a wear-leveling operation; pre-writing, after isolating memory cells of a second row of memory cells of the memory array, the second row of memory cells with a logic state based at least in part on the wear-leveling operation and on deactivating one or more isolation devices associated with the second row of memory cells; transmitting the set of data from the first set of latches to a second set of latches associated with the second row of memory cells; closing the first set of latches based at least in part on the transmitting; and pre-charging the second row of memory cells with the set of data using the second set of latches based at least in part on pre-writing the second row of memory cells with the logic state and on closing the first set of latches.
1. A method, comprising: receiving, at a first set of latches, a first set of data from a first section of a memory array, wherein the first set of latches is associated with the first section of the memory array; sending the first set of data to a second set of latches through an error correction circuit in a periphery outside of the memory array, wherein the second set of latches is associated with a second section of the memory array; and storing the first set of data in the second section of the memory array.
2. The method of claim 1, wherein the receiving comprises: activating a row of memory cells of the first section, wherein the row of memory cells corresponds to the first set of data; sensing the first set of data from the activated row of memory cells using a first set of sense components associated with the first section; and storing the first set of data in the first set of latches.
3. The method of claim 2, further comprising: deactivating the row of memory cells of the first section while holding the first set of data in the first set of latches.
4. The method of claim 3, further comprising: isolating memory cells of the second section of the memory array based at least in part on deactivating isolation devices associated with the second section; and pre-writing a row of the isolated memory cells of the second section to a first logic state.
5. The method of claim 4, wherein the first logic state corresponds to a logic state of one (1).
6. The method of claim 4, wherein the sending comprises: transferring the first set of data from the first set of latches to the error correction circuit; causing the error correction circuit to perform error correction operation on the first set of data; and transferring the first set of data from the error correction circuit to the second set of latches.
7. The method of claim 6, further comprising: dividing the first set of data into a plurality of subsets of data; and sending each subset of the plurality of subsets of data through the error correction circuit sequentially to the second set of latches.
8. The method of claim 6, wherein: the sending the first set of data and the pre-writing the row of isolated memory cells of the second section occur concurrently.
9. The method of claim 6, further comprising: closing the first set of latches without pre-charging the row of the first section of the memory array.
10. The method of claim 9, further comprising: pre-charging the pre-written row of the second section of the memory array with the first set of data in the second set of latches.
11. The method of claim 10, wherein the pre-charging the pre-written row of the second section comprises: writing a second logic state when the first set of data is different than the pre-written first logic state.
12. The method of claim 11, wherein the second logic state corresponds to a logic state of zero (0).
13. An electronic memory device, comprising: a memory array comprising a plurality of sections of ferroelectric memory cells, each section of the plurality associated with a set of sense components and a set of latches; an error correction circuit in a periphery outside of the memory array; and a controller in electronic communication with the memory array, the set of sense components, the set of latches, and the error correction circuit, wherein the controller is operable to: cause a first set of latches to receive, a first set of data from a first section of the memory array, wherein the first set of latches is associated with the first section of the memory array; send the first set of data to a second set of latches through the error correction circuit, wherein the second set of latches is associated with a second section of the memory array; and store the first set of data in the second section of the memory array.
14. The electronic memory device of claim 13, wherein the controller is operable to: activate a row of memory cells of the first section, wherein the row of memory cells corresponds to the first set of data; sense the first set of data from the activated row of memory cells using a first set of sense components associated with the first section; and store the first set of data in the first set of latches.
15. The electronic memory device of claim 14, wherein the controller is operable to: deactivate the row of memory cells of the first section while holding the first set of data in the first set of latches.
16. The electronic memory device of claim 15, wherein the controller is operable to: isolate memory cells of the second section of the memory array based at least in part on deactivating isolation devices associated with the second section; and pre-write a row of the isolated memory cells of the second section to a first logic state.
17. The electronic memory device of claim 16, wherein the controller is operable to: transfer the first set of data from the first set of latches to the error correction circuit; cause the error correction circuit to perform error correction operation on the first set of data; and transfer the first set of data from the error correction circuit to the second set of latches.
18. The electronic memory device of claim 17, wherein the controller is operable to: divide the first set of data into a plurality of subsets of data; and send each subset of the plurality of subsets of data through the error correction circuit sequentially to the second set of latches.
19. The electronic memory device of claim 17, wherein the controller is operable to: concurrently send the first set of data and pre-write the row of isolated memory cells of the second section.
20. The electronic memory device of claim 17, wherein the controller is operable to: close the first set of latches without pre-charging the row of the first section of the memory array.
21. The electronic memory device of claim 20, wherein the controller is operable to: pre-charge the pre-written row of the second section of the memory array with the first set of data in the second set of latches.
22. A method, comprising: activating a row of memory cells corresponding to a first set of data, to receive the first set of data at a first set of latches, wherein the first set of latches is associated with a first section of a memory array, the first section comprising the row of memory cells; deactivating the row of memory cells of the first section while holding the first set of data in the first set of latches; pre-writing a row of memory cells of a second section of the memory array with a first logic state after isolating memory cells of the second section based at least in part on deactivating isolation devices associated with the second section; sending the first set of data to a second set of latches through an error correction circuit in a periphery outside of the memory array, wherein the second set of latches is associated with the second section; closing the first set of latches without pre-charging the row of memory cells of the first section; and pre-charging the pre-written row of memory cells of the second section with the first set of data in the second set of latches.
23. The method of claim 22, wherein the activating comprises: sensing the first set of data from the activated row of memory cells using a first set of sense components associated with the first section; and storing the first set of data in the first set of latches.
24. The method of claim 22, wherein the sending comprises: dividing the first set of data into a plurality of subsets of data; transferring each subset of the plurality sequentially to the error correction circuit; causing the error correction circuit to perform error correction operation on each subset of the plurality; and transferring each subset of the plurality from the error correction circuit to the second set of latches.
25. An electronic memory device, comprising: a memory array comprising a plurality of sections of ferroelectric memory cells, each section of the plurality associated with a set of sense components and a set of latches; an error correction circuit in a periphery outside of the memory array; and a controller in electronic communication with the memory array, the set of sense components, the set of latches, and the error correction circuit, wherein the controller is operable to: activate a row of memory cells corresponding to a first set of data, to receive the first set of data at a first set of latches, wherein the first set of latches is associated with a first section of the memory array, the first section comprising the row of memory cells; deactivate the row of memory cells of the first section while holding the first set of data in the first set of latches; pre-write a row of memory cells of a second section of the memory array with a first logic state after isolating memory cells of the second section based at least in part on deactivating isolation devices associated with the second section; send the first set of data to a second set of latches through the error correction circuit, wherein the second set of latches is associated with the second section; close the first set of latches without pre-charging the row of memory cells of the first section; and pre-charge the pre-written row of memory cells of the second section with the first set of data in the second set of latches.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 5-9, 11-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al (US2006/0136687 A1) and further in view of Ooishi (US 5,835,436).
Claim 2: Conley et al teach a method, comprising: a first row of memory cells (e.g. source location, fig. 5) of a first section of a memory array (e.g. Array 1); holding (e.g. storing) a set of data in a first set of latches (e.g. data register 1, fig. 5) associated with a wear-leveling operation (e.g. [0066]); sending the set of data to a second set of latches (e.g. data register 2, fig. 5) based at least in part on the wear-leveling operation (e.g. [0066]-[0067]), wherein the second set of latches is associated with a second section of the memory array (e.g. Array 2, fig. 5); and pre-charging (e.g. storing/writing) a second row of memory cells (e.g. cells in the destination location of array 2) of the second section with the set of data in the second set of latches based at least in part on sending the set of data to the second set of latches (e.g. storing the data stored in the Data register 2 to the destination location – [0066]-[0067]).
Not explicitly taught by Conley et al is deactivating a first row of memory cells of a first section of a memory array based at least in part on holding a set of data in a first set of latches associated with a wear-leveling operation. However, Conley et al teach selecting (e.g. activating/deactivating) the source location or destination location for reading/writing operation (e.g. [0071]) and Ooishi teach an array activation control circuit 4 and a bit line isolation gate 5 for activating and deactivating memory cells (e.g. col. 14, lines 35-67). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prevent access from a memory location when data are being copy in order to decrease propagation of errors.

As per claim 16, the claimed features are rejected similarly to claim 2 above. Conley et al and Ooishi teach the circuit configuration claimed (e.g. see figs. 1-5 of Conley & fig. 1 of Ooishi).

Claim 3: Conley et al and Ooishi teach the method of claim 2, wherein sending the set of data to the second set of latches comprises: sending the set of data to the second set of latches through an error correction circuit in a periphery outside of the memory array (e.g. [0067] - Conley).

As per claim 17, the claimed features are rejected similarly to claim 3 above.

Claim 5: Conley et al and Ooishi teach the method of claim 2, further comprising: isolating (e.g. selecting) memory cells of the second section of the memory array based at least in part on the wear-leveling operation (e.g. [0071]-  Conley); and pre-writing the second row of memory cells of the second section of the memory array with a logic state after isolating the memory cells of the second section (e.g. storing the data stored in the Data register 2 to the destination location – [0066]-[0067] - Conley), wherein pre-charging the second row of memory cells of the second section is based at least in part on pre-writing the second row of memory cells of the second section with the logic state (e.g. storing the data stored in the Data register 2 to the destination location – [0066]-[0067]- Conley).

As per claim 19, the claimed features are rejected similarly to claim 5 above.

Claim 6: Conley et al and Ooishi teach the method of claim 2, further comprising: activating (e.g. selecting –[0071]- Conley &  col. 14, lines 35-67, Ooishi) the first row of memory cells of the first section of the memory array corresponding to the set of data to receive the set of data at the first set of latches, wherein the first set of latches is associated with the first section and holds the set of data based at least in part on the activating (e.g. [0066]-[0067] - Conley).

As per claim 20, the claimed features are rejected similarly to claim 6 above.

Claim 7: Conley et al and Ooishi teach the method of claim 6, wherein the activating comprises: activating a word line associated with the first row of memory cells; and activating a plurality of digit lines associated with memory cells of the first row of memory cells (e.g. col. 14, lines 58-67 – Ooishi).

Claim 8. Conley et al and Ooishi teach the method of claim 6, further comprising: sensing (e.g. reading) the set of data from the activated first row of memory cells using a set of sense components associated with the first section of the memory array (e.g. [0011] – Conley); and storing the set of data in the first set of latches based at least in part on the sensing, wherein the first set of latches holds the set of data based at least in part on the storing (e.g.  [0066]-[0067] - Conley).

Claim 9: Conley et al and Ooishi teach the method of claim 2, but fail to teach closing the first set of latches based at least in part on sending the set of data to the second set of latches; and refraining from pre-charging the first row of memory cells of the first section based at least in part on closing the first set of latches and pre-charging the second row of memory cells of the second section. However it would have been obvious to a pers of ordinary skill in the art, before the effective filing date of the claimed invention, to prevent accessing a failed memory location after relocating data from that failed location to another location in order to prevent propagation of errors.

As per claim 21, the claimed features are rejected similarly to claim 9 above.

Claim 11: Conley et al and Ooishi teach the method of claim 2, wherein pre-charging the second row of memory cells of the second section is performed as part of the wear-leveling operation (e.g.  [0066]-[0067] - Conley).
Claim 12: Conley et al and Ooishi teach the method of claim 2, wherein the first section of the memory array comprises a source page and the second section of the memory array comprises a destination page (e.g. see fig. 5 – Conley).

Claim 13: Conley et al and Ooishi teach the method of claim 12, wherein pre-charging the second row of memory cells comprises: writing the set of data from the source page to the destination page. (e.g.  [0066]-[0067] - Conley).
Claim 14:  Conley et al and Ooishi teach the method of claim 12, wherein the source page and the destination page are part of a plurality of pages comprising a wear-leveling pool (e.g. it is obvious that the memory in fig. 2 has a plurality of memory arrays – fig. 5, Conley).

Claim 15: Conley et al and Ooishi teach the method of claim 2, wherein the first section and the second section are associated with a same memory tile (e.g. fig. 5, Conley).

Allowable Subject Matter
Claims 4, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/21/2022